ON Application foe Rehearing.
It is a well settled rule that the burden of proof lies on the person who wishes to support his case by particular fact which lies more peculiarly within his knowledge, or of which he is supposed to be cognizant.
No attempt was made by oral testimony to explain the character of the compromise or to show that the least error was committed in writing down the declarations of the parties. If there is ambiguity or any declaration in the deed at all, misleading, it devolved upon the defendant to become a witness and at least endeavor to explain.
We would not be justified in assuming that it was not the sale of the residuum of the daughter’s succession to the son-in-law, but that it was a donation, under the guise of a sale. The court is not assuming an unknown fact in stating that sons-in-law are not prone to make donations to their mothers-in-law, when compromising with them, conflicting claims and putting an end to lawsuits. The amount was nob referred to in the deed of compromise as a donation, but as the price paid for the remaining assets of the succession.
Rehearing refused.